Citation Nr: 0825116	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  03-15 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety and depression.  

2.  Entitlement to an increased rating in excess of 10 
percent for service-connected left knee status post repair of 
anterior cruciate ligament (ACL) with instability.

3.  Entitlement to an increased rating in excess of 10 
percent for service-connected osteoarthritis with painful 
limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1990 to 
August 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 1995 (denial of service connection for 
psychiatric disorder) and June 2002 (increased rating of left 
knee disabilities) rating decisions of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that the issue of rating the left knee has 
been adjudicated and characterized during the appeal as 
entitlement to an increased disability rating in excess of 20 
percent for the service-connected left knee disability (that 
included both arthritis and ACL repair and instability).  The 
Board has recharacterized the issues on appeal listed above 
as 1) entitlement to an increased rating in excess of 10 
percent for service-connected left knee status post repair of 
ACL with instability, and 2) entitlement to an increased 
rating in excess of 10 percent for service-connected 
osteoarthritis with painful limitation of motion.  Such a 
recharacterization of the issues reflects what disabilities 
were in fact service connected, how these disabilities have 
been analyzed for rating purposes, and is more consistent 
with the regulatory schedular rating requirements and VA 
General Counsel interpretative guidance for rating such 
disabilities of the knee.  

With regard to rating of the left knee, by way of procedural 
history, a June 1994 rating decision (issued in July 1994) 
granted service connection for residuals of ACL repair of the 
left knee.  The June 1994 rating decision discussed 
complaints of left knee giving out, complaints of ligamentous 
laxity, findings pertaining to the ACL, and ACL repair and 
residuals.  Such residuals analogous to recurrent subluxation 
or ligamentous laxity are most properly rated under 
Diagnostic Code 5257.  

In addition, the June 1994 rating decision discussed clinical 
evidence of traumatic arthritis, complaints of left knee 
pain, and clinical measures of limitation of motion of the 
left knee.  Although the June 1994 rating decision did not 
explicitly do so, as indicated by its use of diagnostic 
codes, such distinct residuals (arthritis with pain that 
limits motion) are most properly rated under Diagnostic Codes 
5010-5003 (arthritis) and Diagnostic Codes 5260 and/or 5261 
(limitation of knee flexion and extension).  Although the 
June 1994 rating decision purported to assign a 20 percent 
disability rating for all residual, without distinction, it 
did so by analogy, using Diagnostic Codes 5299-5257.  

Because the RO in June 1994 in fact recognized both left knee 
disabilities (subluxation and arthritis), discussed clinical 
findings pertaining to both disabilities, and considered 
distinct schedular rating criteria of both instability and 
limitation of motion, the Board finds that the effect of the 
June 1994 rating decision was to grant service connection and 
a 10 percent rating for both 1) left knee status post repair 
of ACL with instability, and 2) osteoarthritis with painful 
limitation of motion.  Subsequent findings of fact and 
discussion of rating criteria consistently reflect VA's 
recognition of two distinct disabilities, ratable under 
separate rating criteria (Diagnostic Code 5257 for ACL repair 
with instability and Diagnostic Codes 5010-5003 for arthritis 
with limitation of motion), and also reflect that at no time 
during previous adjudications was either disability found by 
VA to merit a disability rating in excess of 10 percent.  For 
these reasons, the Board finds that in the June 1994 rating 
decision the RO in fact granted service connection for two 
separate disabilities; in fact assigned an initial 10 percent 
disability rating for each disability, notwithstanding its 
use of a single analogous Diagnostic Code (5257) and a single 
20 percent rating; and that the 10 percent ratings for each 
distinct left knee disability have been recognized in the 
reasons and bases of subsequent ratings, notwithstanding the 
use of a single diagnostic code or 20 percent rating.  

The veteran is not prejudiced by the Board's clarification by 
way of factual finding that the veteran has in fact been 
service connected for two disabilities each rated as 10 
percent disability.  Such a finding is consistent with the 
rating criteria, is potentially more favorable to the veteran 
as it would allow for an increased rating should there in 
fact be evidence of increased severity of either disability, 
and the veteran has been notified of the requirements for 
increased rating under both Diagnostic Codes 5257 and 
traumatic arthritis 5010-5003 and limitation of motion due to 
arthritis (5260 and 5260).  The RO may wish to more clearly 
reflect such distinct left knee disabilities in future rating 
decisions, especially in the selection of diagnostic code 
numbers.

As referenced in the relevant issue on the cover page, the 
veteran was awarded temporary total (100 percent) evaluations 
for his left knee disability from May 13, 2003 to June 30, 
2003 and from October 16, 2003 to December 31, 2003.  These 
evaluations are unaffected by this decision, and the rating 
issues on appeal apply only for periods during which a 
temporary total rating was not in effect.    

As discussed further below, the issue regarding service 
connection for an acquired psychiatric disorder, to include 
anxiety and depression, has been changed to reflect the 
veteran's ongoing appeal from a September 1993 claim for 
service connection.  Because there is no prior final rating 
decision denial of service connection for a psychiatric 
disorder, the issue is entitlement to service connection 
rather than reopening of service connection on the basis of 
new and material evidence. 

In a January 2008 letter to his Congressman, the veteran 
indicated that he had "put in for" post-traumatic stress 
disorder (PTSD) with VA but the request had been repeatedly 
ignored.  A review of the veteran's claims file does not show 
receipt of any claims for service connection for PTSD.   

A March 2008 signed statement from the veteran's 
representative conveyed the veteran's desire to cancel his 
scheduled hearing before a Member of the Board.  The veteran 
requested that the hearing not be rescheduled and that the 
appeal be certified to the Board for further appellate 
review.  Accordingly, there is no hearing request pending.  


FINDINGS OF FACT

1.  The evidence for and against the veteran's claim is at 
least in relative equipoise on the question of whether a 
currently diagnosed acquired psychiatric disorder, to include 
anxiety and depression, began during active duty service.  

2.  For the entire period of increased rating claim, the 
veteran's service-connected left knee status post repair of 
ACL manifested not more than slight lateral instability.  

3.  For the entire period of increased rating claim, the 
veteran's service-connected left knee osteoarthritis has been 
primarily manifested by pain, noncompensable limitation of 
left leg flexion consistently greater than 30 degrees, and no 
limitation of left leg extension.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, an acquired psychiatric disorder of anxiety and 
depression was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected  status post repair of ACL with 
instability have not been met for any period of increased 
rating claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code (DC) 5257 (2007). 

3.  The criteria for an evaluation in excess of 10 percent 
for service-connected osteoarthritis with painful limitation 
of motion have not been met for any period of increased 
rating claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5010-5003, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Regarding the veteran's claim for service connection for a 
psychiatric disorder, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Regarding the veteran's increased-compensation claims, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the VA 
Secretary (1) notify the claimant that to substantiate a 
claim the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), provide at least general notice 
of that requirement to the claimant; (3) notify the claimant 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) as 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
petition for cert. filed,      U.S.L.W.        (U.S. Mar. 21, 
2008) (No. 07A588), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
22 Vet. App. at 49 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim . . . served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46. 

Initially, regarding any prejudice, the Board notes that the 
veteran is represented by a veterans' service organization 
that the Board presumes knowledgeable in the relevant law and 
procedures.  The veteran's representative has not alleged any 
prejudice to the veteran in the notice that has been given.  

After the initial denial by the AOJ, the veteran was sent a 
notification letter in January 2007 which informed him of his 
and VA's respective duties for obtaining evidence and 
informed him that to establish entitlement to an increased 
evaluation the evidence must show that the condition has 
gotten worse.  A March 2003 letter provided notice regarding 
degrees of disability and effective dates.  This letter also 
notified the claimant that should an increase in disability 
be found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and also provided examples of the 
types of medical and lay evidence that the veteran may submit 
or ask the Secretary to obtain.  The examples given included 
VA and Federal treatment records, Social Security 
determinations, statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affects his ability to work, and statements 
discussing his disability symptoms from people who have 
witnessed how they affect him.  The veteran was also sent 
other notification letters.  After the January 2007 letter, 
the veteran returned a VCAA response form indicating that he 
had no more information or evidence to give VA to 
substantiate his claim, and the claim was then readjudicated 
twice, most recently in October 2007.  Thus, the Board finds 
that the post-adjudicatory notice and opportunity to develop 
the case that was provided during the extensive 
administrative appellate proceedings served to render the 
pre-adjudicatory notice error non-prejudicial.  See Vazquez-
Flores, 22 Vet. App. at 46.

The above letters, regardless of timing, would not have fully 
satisfied the VCAA duty to notify with respect to elements 
(1) and (2) from Vazquez-Flores.  Essentially, these letters 
did not specifically ask the veteran to provide evidence of 
the effect that any worsening has on his employment and daily 
life, or provide him with at least at least general notice of 
the specific requirements for a higher evaluation for his 
disability.    

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  
Statements made by the veteran and his representative show 
actual knowledge of what is needed to substantiate his claim, 
including medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  For example, 
in his September 2001 claim the veteran writes that his knee 
conditions have deteriorated to the point that he has been 
removed from his job because he is physically unable to 
perform the tasks associated with his job.  At the veteran's 
May 2007 VA examination he reported that his left knee 
impacts his daily life such that he is no longer able to work 
as a paramedic because he is unable to lift and to climb 
steps or hills and unable to lift more than 40 pounds.  In a 
January 2008 statement in lieu of VA Form 646, the veteran's 
representative argues that the veteran's left knee pain is 
chronic and severe and adversely affects and limits his 
mobility and ability to be self reliant.  These statements 
show awareness of what is needed to substantiate the claim 
for increased rating for left knee disabilities, including 
evidence of the effects of any worsening on employment and 
daily life.  Significantly, the Court in Vazquez-Flores held 
that actual knowledge is established by statements or actions 
by the claimant that demonstrate an awareness of what was 
necessary to substantiate his claim.  Id. at 49.  This 
showing of actual knowledge satisfies the first requirement 
of Vazquez-Flores.

Regarding the second element from Vazquez-Flores, the 
veteran's left knee disability is currently evaluated under 
38 C.F.R. § 4.71a, which requires certain degrees of 
limitation of leg flexion for higher ratings.  As this 
Diagnostic Code contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life, the veteran 
should have been provided at least general notice of that 
requirement.  

The Board is of the opinion that, like some of the notice 
elements listed above, the pre-adjudicatory notice error 
regarding element (2) from Vazquez-Flores has been rendered 
non-prejudicial by the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings.  See Vazquez-
Flores, 22 Vet. App. at 46.

The veteran filed his claim for increased rating of left knee 
disability in September 2001, and it was denied in June 2002.  
A June 2007 supplemental statement of the case (SSOC) 
included the text of 38 C.F.R. § 4.71a, DCs 5260 and 5261, 
showing exactly what the evidence needed to show for a higher 
rating, and such was generally explained in the reasons and 
bases portion of the SSOC.  Accordingly, the veteran was 
given general notice of the criteria necessary for 
entitlement to a higher disability rating as required by 
Vazquez-Flores.  While this notice was not in the form 
prescribed by the VCAA and relevant case law, the veteran was 
given this notice which served to render the pre-adjudicatory 
notice error non-prejudicial.  The claim was subsequently 
readjudicated when the RO issued an SSOC in October 2007.  
The Board also notes that after the initial unfavorable 
decision the veteran was afforded two additional VA 
examinations.  While the veteran was not given proper notice, 
for all the reasons above the Board finds that the essential 
fairness of the adjudication has not been affected by such 
errors and the Board can consider the claim on the merits.  
See Sanders, 487 F.3d 881.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
private medical records, and service treatment records.  
There is no indication that any other treatment records exist 
that should be requested, or that any pertinent evidence has 
not been received.  VA examinations were provided in 
connection with this claim.  

For the foregoing reasons, the Board finds that VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess, 19 Vet. App. 473; Vazquez-Flores, 22 Vet. App. 37.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection for Psychiatric Disorder

The veteran asserts that he has an acquired psychiatric 
disorder, to include anxiety and depression, as a result of 
his active military service in the United States Navy.  

Procedural History

The veteran filed a claim for service connection for 
depression and anxiety in September 1993, the month after his 
separation from service.  That claim was denied by a June 
1995 rating decision.  The actual disorder denied by the 
rating decision was adjustment disorder with mixed emotional 
features of depression and anxiety, although the Board will 
discuss this claim in the terms of anxiety and depression 
because that is what the veteran asserted he had as a result 
of his service, and that is what is shown by the competent 
medical evidence of record.  

In May 1996, the veteran's representative sent a letter to 
the RO notifying it that the veteran was not in agreement 
with the rating decision denying service connection for a 
nervous condition.  This letter represented a timely notice 
of disagreement (NOD) as to the denial of entitlement to 
service connection for anxiety and depression by the June 
1995 rating decision.  See 38 C.F.R. §§ 20.201, 20.301, 
20.302 (2007).  Because the NOD was timely received within 
one year of notice of the June 1995 rating decision, the June 
1995 rating decision denial of service connection for a 
psychiatric disorder did not become a final decision that 
requires new and material evidence to reopen.  The veteran's 
May 1996 NOD was to the originally claimed issue of service 
connection.  

The Board finds that the proper issue for consideration is 
entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety and depression, rather than 
whether new and material evidence has been received to reopen 
such a claim.  The veteran filed a valid and timely NOD with 
the denial of service connection by the June 1995 rating 
decision.  As such, the claim has remained open since that 
time.  See Myers v. Principi, 16 Vet. App. 228 (2002) (VA 
procedural error in failing to recognize a NOD can cause a 
claim stream to remain open, awaiting issuance of SOC, 
regardless of the length of time that has passed).  

Apparently considering the NOD or another submission from the 
veteran as a new claim (claim to reopen), the RO issued a 
September 1996 rating decision purporting to deny reopening 
(finding that new and material evidence had not been 
received) of service connection for anxiety and depression.  
In September 2001, the veteran again submitted a statement 
claiming entitlement to service connection for anxiety and 
depression.  This statement was, likewise, treated as a claim 
to reopen a previously denied claim, and purported to deny 
the claim for lack of new and material evidence.  Because a 
timely NOD had already been received to the June 1995 rating 
decision, so the June 1995 rating decision never became a 
final decision, the issue on appeal was service connection, 
not reopening of a claim. 

The RO issued a statement of the case (SOC) in May 2003.  
Although this SOC erroneously identified the issue as one of 
new and material evidence when the actual issue on appeal was 
service connection, it served as a SOC on the issue of 
service connection for a psychiatric disorder that had been 
previously denied in the June 1995 rating decision.  In light 
of the Board's decision in this case (grant of service 
connection), and given that the SOC also addressed the 
elements and evidence required to establish the underlying 
claim for service connection, this characterization of the 
issue in the SOC was not prejudicial to the veteran.  In June 
2003, the veteran perfected his appeal of the issue of 
service connection for a psychiatric disorder when he 
submitted a timely VA Form 9.   

Service Connection Law and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder, which is 
proximately due to, or as the result of a service-connected 
disorder.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Such claims may be described as secondary 
service connection by way of aggravation.  (The Board notes 
the changes to 38 C.F.R. § 3.310 effective in October 10, 
2006, but finds the previous version of 38 C.F.R. § 3.310 
potentially more favorable to the veteran)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service treatment records show some psychiatric 
treatment during his active military service.  In February 
1993, the veteran complained of increased anxiety over the 
past few weeks.  In April 1993 the veteran complained to a 
nurse of irritability caused by his pain.  The nurse's 
assessment was that the symptoms were probably secondary to 
medication.  In an addendum the nurse indicated that the 
veteran was feeling tense and stressed secondary to knee pain 
and a Medical Board.  The veteran was scheduled for a 
psychology consultation.  

An April 1993 psychology consultation report during service 
shows a provisional diagnosis of situational stress.  At the 
consultation, the veteran expressed to a social worker his 
feelings of frustration and anger because he was being 
boarded out of the military for a knee problem.  He reported 
feeling increasingly hopeless about the situation and anxious 
about his future.  A mental status examination revealed the 
veteran's mood was mildly depressed and anxious.  The Axis I 
diagnosis given was occupational problem.  It was noted that 
the veteran was psychiatrically fit for full duty and 
competent and responsible for his actions and behavior.  In 
his June 2003 VA Form 9, the veteran stated that he was 
discharged from the Navy before he could have a follow up 
appointment with a psychiatrist.  

The veteran filed the claim on appeal in September 1993, the 
month after his separation from service.  He was afforded a 
VA examination in October 1993 where a diagnosis of 
adjustment disorder with mixed emotional features of anxiety 
and depression was made.  The findings on this examination 
are called into question given that a hospital Administrative 
Board of Investigation hearing was held regarding the 
examination.  Apparently as a result of this hearing, the 
veteran was scheduled for another VA examination.  

The veteran was afforded a VA examination in December 1993.  
At the examination, the veteran's affect was somewhat 
restrictive and his mood reflected a mixture of anger and 
bitterness.  The affect of depression was reportedly present 
as well.  The diagnosis at that time was major affective 
disorder, depression.

Other medical reports from shortly after the veteran's 
discharge from service also show psychiatric diagnoses.  
Significantly, in September 1993, less than a month after his 
discharge, a VA Medical Certificate shows a diagnostic 
impression of depression.  The veteran was then scheduled for 
a VA psychiatric triage appointment in October.  An October 
1993 progress note shows an impression of major depression, 
severe, without psychotic feature, adjunctive and secondary 
to service connected left knee condition.    

Numerous psychiatric diagnoses are shown from September 1993 
to the present, such as depression, adjustment disorder with 
mixed emotional features of anxiety and depression, bipolar 
disorder vs. depressive disorder, bipolar disorder, major 
depression, dysthymia, obsessive compulsive disorder, anxiety 
and generalized anxiety.  Importantly, a May 1995 VA 
psychiatric intake form shows a clinical impression of 
depression secondary to discharge and injury in the Navy.  

According to a January 2002 VA psychiatric clinic note, the 
veteran has had depression off and on since the early 1990s.  
The impression at that time was that the veteran had major 
depression, recurrent, moderate without psychotic features.  
Depression is again shown as an impression in January 2003, 
and then in May 2003 a VA mental health intake report shows a 
diagnosis of bipolar disorder versus depressive disorder.  
The most recent Axis I diagnosis of record is Bipolar 
Disorder Type One, made in January 2007.  Of note, an 
assessment of generalized anxiety was made as recently as 
August 2005.  

As the competent medical evidence of record shows that the 
veteran has had depression and anxiety during the appeal 
period, a current disability is shown.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007) (holding that the 
requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim).  Accordingly, the remaining question is whether 
depression and anxiety are related to the veteran's active 
military service.   

Some psychiatric complaints and treatment are shown during 
the veteran's active military service.  Additionally, the 
veteran has had psychiatric complaints and treatment from the 
time of his discharge to the present.  While a diagnosis of 
depression and anxiety was not entered during service, the 
month after the veteran's discharge he was diagnosed with 
depression.  The veteran was then sent by VA for psychiatric 
triage where he was diagnosed with major depression, which 
was noted to be adjunctive and secondary to his service-
connected left knee disability.  In May 1995 it was another 
medical professional's opinion that the veteran had 
depression secondary to discharge and injury in the Navy.  

The Board finds that the above cited evidence puts the 
evidence at least in relative equipoise on the question of 
whether a currently diagnosed acquired psychiatric disorder, 
to include anxiety and depression, began during active duty 
service. Accordingly, with reasonable doubt resolved in favor 
of the veteran, the Board finds that during the appeal period 
the veteran had an acquired psychiatric disorder of anxiety 
and depression as a result of his active military service.  
For these reasons, service connection is warranted.   

III. Increased Rating for Left Knee Disabilities

The veteran injured his left knee during service resulting in 
multiple in-service surgeries.  As explained above, the Board 
finds that there are two left knee rating issues on appeal: 
1) entitlement to an increased rating in excess of 10 percent 
for service-connected left knee status post repair of ACL 
with instability, and 
2) entitlement to an increased rating in excess of 10 percent 
for service-connected osteoarthritis with painful limitation 
of motion.  The veteran now asserts that his service-
connected left knee disabilities are worse than currently 
evaluated.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability ratings is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2007).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Traumatic arthritis (Diagnostic Code 5010) is rated analogous 
to degenerative arthritis under DC 5003.  See 38 C.F.R. § 
4.71a, DCs 5010-5003 (2007).  Under DC 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate Diagnostic 
Codes for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, DC 5003.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under DC 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).  The 
Diagnostic Codes that focus on limitation of motion of the 
knee are DCs 5260 (limitation of flexion) and DC 5261 
(limitation of extension).

Included within 38 C.F.R. § 4.71a are multiple Diagnostic 
Codes that evaluate impairment resulting from 
service-connected knee disorders, including DC 5256 
(ankylosis), DC 5257 (other impairment, including recurrent 
subluxation or lateral instability), DC 5258 (dislocated 
semilunar cartilage), DC 5259 (symptomatic removal of 
semilunar cartilage), DC 5260 (limitation of flexion), 
DC 5261 (limitation of extension), DC 5262 (impairment of the 
tibia and fibula), and DC 5263 (genu recurvatum).  

According to DC 5257, which rates impairment resulting from 
other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 
20 percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, DC 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45 
(2007), pain is inapplicable to ratings under DC 5257 because 
it is not predicated on loss of range of motion.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).   

The words "slight," "moderate" and "severe" as used in 
the various Diagnostic Codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6 (2007).  

Normal range of motion of the knee is from zero degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under DC 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for 
limitation of extension of the leg to 5 degrees; a 10 percent 
rating will be assigned for limitation of extension of the 
leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 
30 percent rating will be assigned for limitation of 
extension of the leg to 20 degrees; a 40 percent rating will 
be assigned for limitation of extension of the leg to 
30 degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban  v.  Brown, 6 Vet. App. 259, 262 (1994).  The VA 
Office of General Counsel has interpreted that compensating a 
claimant for separate functional impairment under DCs 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (a 
veteran who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, provided that a 
separate rating is based upon additional disability).  
Subsequently, in VAOPGCPREC 9-98, the VA General Counsel 
further explained that, if a veteran has a disability rating 
under DC 5257 for instability of the knee, and there is also 
X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (separate ratings under DC 5260 for 
limitation of flexion of the leg and DC 5261 for limitation 
of extension of the leg may be assigned for disability of the 
same joint).

After a careful review of the evidence, the Board finds that 
for all periods of increased rating claim, the preponderance 
of the evidence is against an evaluation in excess of 
10 percent for service-connected status post repair of ACL 
with instability, and is against an evaluation in excess of 
10 percent for service-connected osteoarthritis with painful 
limitation of motion.

To substantiate the veteran's claim for a disability rating 
in excess of 10 percent for service-connected osteoarthritis 
with painful limitation of motion, the evidence would need to 
show limitation of flexion of the leg to 30 degrees (20 
percent under DC 5260); or limitation of extension of the leg 
to 15 degrees (20 percent under 
DC 5261); or some combination of limitation of flexion and 
extension of the leg consisting of limitation of flexion of 
the leg to 45 degrees (for 10 percent rating under DC 5260) 
with limitation of extension of the leg to 10 degrees (for a 
separate 10 percent rating under DC 5261).  38 C.F.R. 
§ 4.71a.

To substantiate the veteran's claim for a disability rating 
in excess of 10 percent for service-connected status post 
repair of ACL with instability, the evidence must show 
moderate recurrent subluxation or lateral instability of the 
knee (20 percent under DC 5257).  38 C.F.R. § 4.71a. 

In December 2001, shortly after he filed the instant claim 
for increase, the veteran was afforded a VA general medical 
examination.  At that time he reported injuring his left knee 
in service and multiple subsequent surgeries.  His current 
symptoms were morning stiffness and a burning pain laterally 
as he begins to ambulate.  He also had episodes of knee 
popping with pain.  On physical examination, the left knee 
was not swollen or erythematous.  In the left knee there was 
crepitus, a popping noise with range of motion and tenderness 
to deep palpation laterally.  Left knee flexion was to 118 
degrees and extension was to 0 degrees.  There were well-
healed surgical scars on the left knee.  The relevant 
diagnosis given was degenerative joint disease of the left 
knee with pain and decreased range of flexion.  

A March 2003 private treatment note shows the veteran had 
severe pain in his knees after his knees popped while lifting 
plastic lumber.  On physical examination, the veteran had 
crepitus and an antalgic gait.  He was tender to palpation.  
The examiner specifically stated that there was no noted 
instability.  Another March 2003 private treatment note shows 
that the veteran had full range of motion of his knees at 
that time.  While patella apprehension was negative and 
ligaments were reportedly intact, the veteran did have 
positive knee valgus.  The impression was bilateral knee pain 
with possible meniscal tear.  Follow up appointments the next 
month state that left knee ligaments were intact and that 
there was no instability on examination.  A full range of 
motion was also noted.  

A private operative report shows that the veteran had 
arthroscopy with partial meniscectomy, medial and lateral 
meniscectomy, and chondral debridement left knee on May 13, 
2003.  This report also notes that significant ACL laxity was 
noted and that the laxity would be discussed with the patient 
at a later date regarding the possibility of future ACL 
reconstruction.

On October 16, 2003, the veteran had arthroscopy with 
hamstring allograft ACL reconstruction and hardware removal, 
left knee performed.

Shortly after the veteran's second left knee surgery in 2003, 
in November 2003, the veteran was afforded another VA knee 
examination.  At that time, the veteran complained of pain, 
weakness, stiffness, swelling, heat and redness, instability, 
giving way, locking, fatigability, and lack of endurance.  He 
denied subluxation.  On physical examination, there was 
painful motion with flexion on the left to 116 degrees and 
extension to -8 degrees.  There was no edema, effusion, 
redness or heat.  There was instability, weakness, and 
tenderness.  X-rays of the left knee showed degenerative 
changes.  The diagnosis given was postoperative times 6 
degenerative joint disease of the left knee with overuse of 
the right knee with no loss of range of motion. 

A September 2006 VA physical therapy consultation report 
shows left knee range of motion from 0 to 115 degrees.  There 
was a negative anterior drawer sign and varus/valgus stress 
was stable.  February and July 2007 VA primary care notes 
show good knee range of motion and no significant joint 
instability on examination.

In May 2007, the veteran was afforded another VA examination.  
At this examination the veteran reported having more 
stability in his knee joint after his October 2003 ACL 
repair.  He stated that his left knee does not give out or 
lock, but does have constant pain.  He reported having no 
dislocations.  On physical examination the veteran walked 
with an antalgic gait and appeared to be uncomfortable.  His 
left knee had a 20 centimeter long well healed scar 
vertically across the midline of his patella and above and 
below.  Range of motion of his left knee was from 0 to 125 
degrees.  Anterior and posterior drawer were negative and 
medial and lateral collateral ligaments were intact.  He had 
moderate functional loss due to pain, weakness, fatigability, 
and incoordination following repetitive use with at least 
10 percent increase after fairly limited activity of walking 
200 feet or stair climbing.  The relevant diagnosis given was 
left knee repair of ACL, status post numerous surgeries with 
evidence of osteoarthritis on his most recent surgery 
operative report.  

Left Knee Arthritis with Painful Motion

Regarding the veteran's service-connected arthritis with 
limitation of motion, the evidence the does not show 
limitation of flexion of the leg to 30 degrees, as required 
for a 20 percent rating under DC 5260; or limitation of 
extension of the leg to 15 degrees, as required for a 20 
percent rating under DC 5261; or some combination of 
limitation of flexion and extension of the leg consisting of 
limitation of flexion of the leg to 45 degrees (for 10 
percent rating under DC 5260) with limitation of extension of 
the leg to 10 degrees (for a separate 10 percent rating under 
DC 5261), as required for separate 10 percent ratings based 
on limitation of flexion and extension.  38 C.F.R. § 4.71a.  
No limitation of extension of the left leg is shown, and the 
most limited range of left leg flexion reported is to 115 
degrees.  Good and full range of motion is frequently noted 
after examination.  Such limitation does not rise to the 
level needed for a higher evaluation than 10 percent based on 
limitation of flexion or extension of the leg.  See 38 C.F.R. 
§ 4.71a, DC 5260, 5261. 

In rating the veteran's left knee arthritis with painful 
limited motion, the Board has considered the applicability of 
DeLuca v. Brown, 8 Vet. App. 202, including whether there is 
a basis for assigning a rating in excess of 10 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  There is 
no question in this case that pain is a component of the 
veteran's disability.  Nevertheless, the Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected left knee disability of arthritis with 
painful limitation of motion with additional functional loss 
on repetitive use are contemplated in the 10 percent rating 
currently assigned.  Additional limitation due to pain and 
functional loss on repetitive use has been noted and 
considered.  For example, in an October 2007 addendum to the 
May 2007 VA examination report, the examiner explained that 
after repetitive motion of the left knee, the veteran has an 
increase in pain, weakness and incoordination with additional 
limitation of 10 percent.  Such findings do not indicate that 
a higher rating than 10 percent is warranted considering the 
effects of pain and repetitive use (e.g., that functional 
loss results in limitation of left knee flexion or extension 
to warrant a 20 percent rating or to warrant separate 10 
percent ratings for flexion and extension of the left knee).  
For the veteran's left knee, the competent medical evidence 
of record does not show a compensable level of both 
limitation of flexion and limitation of extension even 
considering the effects of pain and repetitive use.  Left leg 
extension has consistently been reported as normal or better.   

Left Knee ACL Repair with Instability

After a review of the evidence, the Board finds that, for the 
entire period of increased rating claim, the veteran's 
service-connected left knee status post repair of ACL 
manifested not more than slight lateral instability, as 
contemplated by the 10 percent disability rating assigned.  
Recurrent subluxation is not shown by the competent medical 
evidence of record; however, at times some lateral 
instability is noted.  Specifically, the May 2003 operative 
report states that the veteran had "significant ACL 
laxity."  Also, positive knee valgus was noted in March 2003 
and instability was noted at the November 2003 VA 
examination.  

The competent medical evidence does not establish that the 
lateral instability is any more than slight.  In fact, 
medical reports consistently note intact ligaments, and at 
time findings of no instability and negative instability 
testing have been noted.  For these reasons, the Board finds 
that the criteria for an evaluation in excess of 10 percent 
for service-connected  status post repair of ACL with 
instability have not been met for any period of increased 
rating claim.  38 C.F.R. § 4.71a, DC 5257.   

The Board has also considered rating the veteran's left knee 
disability using other Diagnostic Codes; however, the Board 
finds no relevant Diagnostic Code(s) that would allow for 
higher ratings for the veteran's left knee disabilities.  
There is no indication that the veteran has ankylosis of the 
left knee or impairment of the tibia and fibula.  As such, 
ratings under DC 5256 or DC 5262 would not be appropriate.  
See 38 C.F.R. § 4.71a, DCs 5256, 5262 (2007).

The veteran is competent to report his symptoms, and the 
Board has weighed and considered such report of 
symptomatology, including that the left knee gives way, is 
painful, stiffness, weakness, and other reports of limitation 
of function of the left knee.  The Board finds no basis upon 
which to predicate assignment of "staged" ratings.  Based 
upon the guidance of the Court in Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007), the Board has considered 
whether a staged rating is appropriate.  However, in the 
present case, the veteran's left knee symptoms remained 
constant throughout the course of the period on appeal and as 
such staged ratings are not warranted.  With regard to the 
criteria of frequent hospitalizations, the periods of 
temporary total rating have been noted and considered; 
however, the Board notes that the various repairs and 
treatments for the left knee were for ameliorative purposes, 
and include evidence of improvement in left knee disability 
following such treatment.  

The Board does not find that referral for consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities is used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Thus, with this in mind, the Board finds 
that the veteran's 


symptoms of left knee disabilities are clearly contemplated 
in the Schedule, and that the veteran's service-connected 
left knee disabilities are not so exceptional nor unusual 
such as to preclude the use of the schedular rating criteria. 


ORDER

Service connection for an acquired psychiatric disorder of 
anxiety and depression is granted.  

An increased rating in excess of 10 percent for service-
connected  status post repair of ACL with instability is 
denied.  

An increased rating in excess of 10 percent for service-
connected osteoarthritis with painful limitation of motion is 
denied.  


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


